Filed 3/17/14
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                     DIVISION FIVE


JAKLIN MIKHAL ROMINE,                              B239761

        Plaintiff and Appellant,                   (Los Angeles County
                                                   Super. Ct. No. BC386031)
        v.

JOHNSON CONTROLS, INC. et al.,

        Defendants and Appellants.



        APPEAL from a judgment of the Superior Court of Los Angeles County, Jan A.
Pluim, Judge. Affirmed in part, reversed in part, and remanded.
        Reed Smith, Margaret M. Grignon, Anne M. Grignon, for Defendants, Appellants,
and Cross-Respondents Johnson Controls, Inc. and Hoover Universal, Inc.
        Bisnar  Chase, Brian D. Chase, Scott Ritsema, and Jill P. McDonell for Plaintiff,
Respondent, and Cross-Appellant Jaklin Mikhal Romine.
                                     INTRODUCTION
       A vehicle traveling at a high rate of speed slammed into a line of vehicles stopped
at an intersection, thus propelling a vehicle into the back of plaintiff Jaklin Romine’s
Nissan Frontier pickup truck. The force of the collision caused plaintiff’s seatback to
collapse and plaintiff to slide up the seat. Plaintiff’s head struck her vehicle’s back seat,
and she suffered spinal injuries that rendered her a quadriplegic. Plaintiff brought an
action for her injuries against various persons and entities including the only remaining
defendants at trial, Ikeda Engineering Corporation (Ikeda), which participated in the
design of her vehicle’s seat, and Vintec Co. (Vintec), which manufactured her vehicle’s
seat.1 Plaintiff tried her strict products liability action to a jury on a consumer
expectations design defect theory. The jury returned a verdict in plaintiff’s favor in the
amount of $24,744,764, and found that defendants were 20 percent at fault for her
injuries. After offsets for settlements with other defendants and an award of costs to
plaintiff, the trial court entered judgment for plaintiff in the amount of $4,606,926.68.
       On appeal, defendants contend that the trial court erred in permitting plaintiff to
try her strict products liability action under the consumer expectations design defect test
rather than under the risk/benefit design defect test; the component parts doctrine
precluded a finding of strict products liability against defendants; Ikeda, as a provider of
engineering services, could not be held strictly liable for a product it designed but did not
manufacture, sell, or otherwise place in the stream of commerce; the trial court
improperly excluded evidence in connection with the apportionment of fault among other
manufacturers; and the trial court erred in permitting plaintiff to introduce evidence of the
full amount billed for her past medical care rather than the amount her medical care
providers accepted. Plaintiff also appeals, asserting that the trial court erred in failing to




1       The named defendant at trial, Johnson Controls, Inc., parent of Hoover Universal,
Inc., which was the successor in interest to Vintec and Ikeda, stipulated to be legally
responsible to pay damages due to the acts of Vintec or Ikeda. Reference to “defendants”
in this opinion includes Vintec; Ikeda; Johnson Controls, Inc.; and Hoover Universal, Inc.

                                               2
award her expert witness fees pursuant to Code of Civil Procedure section 998 and
prejudgment interest pursuant to Civil Code section 3291.
       Because Ikeda could not be held strictly liable for engineering services it provided
and the trial court erred in barring defendants from apportioning fault for plaintiff’s
injuries to other manufacturers, we reverse the judgment and remand the matter for a
retrial limited to the issue of apportionment of fault. The jury’s finding of defendants’
liability, except as to Ikeda, and its finding that plaintiff suffered damages of $24,744,764
are affirmed and are not to be a part of the retrial.


                                      BACKGROUND
       Raymond Gallie exited the 210 Freeway at a high rate of speed in his Ford
Mustang. Plaintiff and her boyfriend were stopped in plaintiff’s Frontier in a line of
automobile traffic at a red light on a street at the end of the freeway off-ramp—plaintiff
was in the driver seat and her boyfriend was in the passenger seat. A Volvo was in the
front of the line, a Mercedes was behind the Volvo, plaintiff’s Frontier was behind the
Mercedes, and a Nissan Altima was behind plaintiff’s Frontier.
       The Mustang hit the rear of the Altima, starting a chain reaction of collisions. A
collision pushed the Altima into the rear of plaintiff’s Frontier, which was pushed into the
rear of the Mercedes, which was pushed into the rear of the Volvo, which came to a rest
in the intersection. The Mustang was traveling between 70 and 86 miles per hour when it
hit the Altima. The Altima was propelled forward at a speed of between 42 and 43 miles
per hour when it hit plaintiff’s Frontier. Plaintiff’s Frontier was propelled forward at a
speed of between 24 and 27 miles per hour when it was struck by the Altima. The
Mercedes, which was severely damaged when struck by plaintiff’s Frontier, was
propelled forward at a speed of 18 miles per hour.
       Plaintiff was wearing her seat belt at the time of the accident. Plaintiff’s seat fell
back when her Frontier was struck from behind. After the accident, plaintiff tried to
move but could not. When the fire department paramedics arrived, the position of
plaintiff’s seat was reclined. Plaintiff was in the “supine position”—reclined and facing

                                               3
forward or up. Plaintiff said that she could not feel her legs, had no sensation from her
waist down, and had no sensation or had numbness on both sides of her body. A
paramedic concluded that plaintiff had a spinal injury.
       Plaintiff was taken to the hospital where she was diagnosed with two broken and
two dislocated vertebrae in her neck. Plaintiff underwent surgery after which she still
could not move. The doctors told her that she would not be able to walk again. Over
time, with physical therapy, plaintiff regained some functioning in her hands. She could
not move her fingers, but could grasp things with two hands.
       Plaintiff filed an action for injuries she suffered in the rear-end collision. She
alleged three causes of action: (1) strict products liability against Nissan Motor Co., Ltd;
Nissan North America, Inc.; Nissan Design American, Inc., and Nissan Technical Center
North America, Inc. (subsequently added by Doe amendment) (the Nissan defendants);
(2) negligent products liability against the Nissan defendants; and (3) negligence and
negligent entrustment against the estate of Christopher Clark, the driver of the vehicle
that struck plaintiff’s Frontier, and Diane Kornman, who owned and permitted Clark to
use the vehicle that struck plaintiff’s Frontier. Plaintiff added by Doe amendments
Johnson Controls, Inc.; Ikeda; Vintec; Autoliv ASP, Inc., which designed and
manufactured the Frontier’s seat belts; and Faurecia Automotive Seating, Inc. and
Faurecia NA SPG, one of which manufactured the recliner mechanism in the Frontier’s
driver’s seat.
       According to the judgment, prior to trial, plaintiff settled with Gallie, Clark’s
estate, the Nissan defendants, the “Autoliv defendants,” and Faurecia Automotive
Seating.2 Plaintiff elected to proceed at trial solely on her strict products liability cause
of action.


2      The parties’ briefs on appeal do not inform us of Kornman’s or Faurecia NA
SPG’s ultimate status in the action—i.e., whether they extricated themselves by some
procedural device or settled with plaintiff. It is unclear from the record whether there
was more than one “Autoliv” entity. Defendants state that plaintiff settled with Gallie
before bringing this action—i.e., Gallie was never a defendant in the action.

                                               4
       Steven Meyer, plaintiff’s accident reconstruction expert, testified that when a
vehicle is struck from behind and the vehicle’s seat falls down, the seat’s occupant will
move up the back of the seat or “ramp” towards the back of the vehicle. As the seat lies
down, two things happen with respect to the seat belt—the hips of the seat’s occupant
rotate slightly causing the lap belt to loosen allowing the occupant to slide up and under
the lap belt, and the shoulder belt becomes slack and loose. As the occupant moves
rearward, the shoulder belt is no longer operative—i.e., it provides no resistance as the
occupant moves away from and not into the shoulder belt. Meyer opined that when
plaintiff’s Frontier was struck from behind, plaintiff’s seat “deflected” rearward and away
from the shoulder belt, which slackened by six inches, and the lap belt, which slackened
by two inches. Meyer explained that the type of latch plate on plaintiff’s seat belt—the
part that is inserted into the seat belt’s buckle—allowed the seat belt to slide through the
latch plate thus permitting the slack in the shoulder belt to combine with the slack in the
lap belt. The lap belt could not prevent “ramping” because it could not stay tight either
due to hip rotation or looseness in the shoulder belt. Meyer concluded that the seat belt,
in the configuration in plaintiff’s Frontier, could not prevent a driver from “ramping.”
       Dr. Kenneth Saczalski, plaintiff’s structural engineering expert, testified that he
inspected the driver’s seat in plaintiff’s Frontier. The seat had a two-part recliner
consisting of the outboard recliner—the recliner closest to the door, and the inboard
recliner—the recliner closest to the console. The recliners had lower brackets that
attached to the seat cushion frame and upper brackets that attached to the seatback frame.
The recliners had gears that allowed the seatback to be adjusted and held the seatback in
place—i.e., from going backwards. The recliners contained a “locking pawl”—a set of
small gears that engaged with another gear, the sector gear, to hold the seatback in place.
Some of the teeth on the locking pawl on the inboard recliner of plaintiff’s seat were
broken off, thus allowing the gears to move without staying locked in place and allowing
the seatback to fall backwards. The gears on the outboard locking pawl showed similar
damage and were out of alignment. Dr. Saczalski opined that the accident caused those
conditions. On cross examination, he testified that he would not expect the “release of

                                              5
the teeth” as “one of the expected modes of release at the maximum moment”; instead he
would expect damage and deformation in the seat’s frame structure.
       Dr. Saczalski conducted a crash test “to replicate a substantially similar rear
impact from a force and energy point of view as what [plaintiff’s] vehicle experienced in
this accident.” He used a 110 pound dummy in the test—i.e., a dummy that was lighter
than plaintiff3 because he wanted to determine how the seat would perform with a lighter
occupant under the same impact severity. He was performing a conservative analysis of
how the seat would perform under the same conditions. The recliner in the test broke in a
manner similar to the manner in which the recliner in plaintiff’s Frontier seat broke—the
teeth on the locking pawl broke off and the locking pawl could not hold the sector gear.
Although the dummy was wearing a lap belt, as the seat cushion compressed, the
dummy’s buttocks moved in and up the seat. That is, Dr. Saczalski testified that the
dummy “ramped” up the seat.
       Dr. Joseph Burton, plaintiff’s expert on biomechanics (effect of forces on organic
bodies), kinematics (how objects behave when a force acts on them), and forensic
pathology in car accidents, testified that the primary force on plaintiff’s head that caused
her injuries was downward. As plaintiff had no significant head injuries, in order to
injure her neck as she did, something had to stop her head without seriously injuring it.
Dr. Burton stated that she would have suffered the neck injuries if her seatback reclined,
her torso moved backward, and the seatback behind her stopped her head. He further
opined that plaintiff would not have received the same types of injuries if her seat had
remained upright. According to Dr. Burton, in a rear-end collision, when the seat
collapses, a shoulder belt does not do anything and the lap belt remains in place. Dr.
Burton testified that the accident was within the one to five percent most severe rear-end
accidents.
       David Brow, Johnson Controls, Inc.’s Engineering Director of the Nissan Business
Unit in North America, testified that Johnson Controls provided its customer Nissan with

3       Plaintiff’s boyfriend estimated that plaintiff weighed between 180 and 190 pounds
at the time of the accident.

                                              6
seat products. Ikeda, an engineering company, designed and Vintec manufactured the
seats for the Frontier. Ikeda did not manufacture the seat or any parts for the seat, and did
not sell the seat. The primary components of the seat were its structural components: the
back frame, cushion frame, recliner mechanism, and slide or track mechanism, which
allowed the seat to move forward and backwards. Ikeda did not design the recliner, slide,
or track mechanisms.
        Randy Tighe, defendants’ engineering expert, testified that the force of the
accident significantly exceeded the design level of the Frontier’s seat. Thus, the driver’s
seat performed in the accident as an engineer would expect it to perform. Catherine
Corrigan, defendants’ biomechanical engineering expert, testified that plaintiff sustained
the injuries to her neck during the rear-end impact by the Altima.
        The parties entered into the following stipulations that were presented to the jury:
        (1) “Vintec manufactured the seat in the subject vehicle. Ikeda participated in the
design of the seat in the subject vehicle.”
        (2) Johnson Controls, Inc. would be “legally responsible for paying any damages
ultimately awarded to plaintiff based on the actions of Vintech [sic] or Ikeda.”
        (3) “All of the medical treatment received by plaintiff . . . from October 21st,
2006 to the present was reasonable and necessary to treat injuries legally caused by the
accident . . . .”
        (4) “The total medical bills for past medical [from the date of the accident to
today’s date] are $667,905 [sic].”
        (5) “[T]here is no manufacturing defect in the 2000 Nissan Frontier Driver’s seat
at issue in this case. That means the seat met the plans and specifications applicable to
that component part. The question of whether the design of the seat was defective
remains at issue in this trial.”
        The jury returned a special verdict in plaintiff’s favor. It awarded plaintiff
$24,744,764 consisting of $6,744,764 in past and future economic damages, including
$777,905 for medical expenses, and $18,000,000 in past and future non-economic
damages. The jury allocated 20 percent of the fault for plaintiff’s harm to defendants and

                                               7
80 percent of the fault to Gallie. The award for past medical expenses was reduced from
$777,905 to $462,608.68 by the stipulation of the parties. The trial court offset the
judgment for pre-trial settlements with a resulting judgment against defendants of
$4,444,042,68. Thereafter, the trial court awarded plaintiff $162,884 in costs for a total
judgment against defendants of $4,606,926.68. The trial court denied plaintiff expert
witness fees under Code of Civil Procedure section 998 and prejudgment interest under
Civil Code section 3291 based on its finding that plaintiff did not receive a judgment
more favorable than her settlement offer under Code of Civil Procedure section 998.


                                      DISCUSSION4
I.     Plaintiff’s Strict Products Liability Design Defect Claim
       As noted above, plaintiff elected to proceed against defendants only on her strict
products liability design defect claim. Defendants contend that the trial court erred in
permitting plaintiff to try that claim under the consumer expectations test rather than the
risk/benefit test because the consumer expectations test may not be used to evaluate “the
performance of the design of a single part of a multi-component vehicle and restraint
system in a violent, multi-vehicle car crash.” Therefore, defendants maintain that the trial
court erred in instructing the jury on the consumer expectations test and in excluding
evidence relevant to the risk/benefit test. Defendants also argue that plaintiff failed to
produce substantial evidence to meet the consumer expectations test. The trial court did
not err, and plaintiff produced sufficient evidence.


       A.     Standards of Review
       We review de novo claims of instructional error. (Mansur v. Ford Motor Co.
(2011) 197 Cal. App. 4th 1365, 1373 [claimed error in failing to instruct a jury on the

4       Because we reverse the judgment and remand for a retrial on the issue of
apportionment of fault, we need not address plaintiff’s argument that the trial court erred
in failing to award her expert witness fees pursuant to Code of Civil Procedure section
998 and prejudgment interest pursuant to Civil Code section 3291, as those issues depend
on plaintiff’s ultimate recovery from Johnson Controls, Inc.

                                              8
consumer expectations test].) A “trial court is ‘vested with broad discretion in ruling on
the admissibility of evidence.’ [Citation.] ‘[T]he court’s ruling will be upset only if there
is a clear showing of an abuse of discretion.’ [Citation.]” (Tudor Ranches, Inc. v. State
Comp. Ins. Fund (1998) 65 Cal. App. 4th 1422, 1431.) We review the jury’s findings of
fact for substantial evidence. (Kelly v. CB&I Constructors, Inc. (2009) 179 Cal. App. 4th
442, 452.) “Under the substantial evidence standard of review, we review the entire
record to determine whether there is substantial evidence supporting the jury’s factual
determinations [citation], viewing the evidence and resolving all evidentiary conflicts in
favor of the prevailing party and indulging all reasonable inferences to uphold the
judgment [citation]. The issue is not whether there is evidence in the record to support a
different finding, but whether there is some evidence that, if believed, would support the
findings of the trier of fact. [Citation.]” (Fariba v. Dealer Services Corp. (2009) 178
Cal. App. 4th 156, 170.)


       B.     The Trial Court Properly Instructed the Jury on the Consumer Expectations
              Test
       A manufacturer may be held strictly liable for its product if the plaintiff was
injured while using the product in a reasonably foreseeable way. (Soule v. General
Motors Corp. (1994) 8 Cal. 4th 548, 560 (Soule); Saller v. Crown Cork & Seal Co., Inc.
(2010) 187 Cal. App. 4th 1220, 1231 (Saller); see generally 6 Witkin, Summary of Cal.
Law (10th ed. 2005) § 1428 et seq., p. 852 et seq. (Witkin).). In order for there to be
strict liability, the product does not have to be unreasonably dangerous—just defective.
(Cronin v. J.B.E. Olson Corp. (1972) 8 Cal. 3d 121, 133.) “Products liability may be
premised upon a theory of design defect, manufacturing defect, or failure to warn.
(Anderson v. Owens-Corning Fiberglas Corp. (1991) 53 Cal. 3d 987, 995 [281 Cal. Rptr.
528, 810 P.2d 549] (Anderson).) Defective design may be established under two
theories: (1) the consumer expectations test, which asks whether the product performed
as safely as an ordinary consumer would expect when used in an intended and reasonably
foreseeable manner; or (2) the risk/benefit test, which asks whether the benefits of the

                                             9
challenged design outweigh the risk of danger inherent in the design. (Id. at p. 995;
Barker v. Lull Engineering Co. (1978) 20 Cal. 3d 413, 432.) Both theories may be
presented by a plaintiff to the jury. (McCabe v. American Honda Motor Co. (2002) 100
Cal. App. 4th 1111, 1126 [123 Cal. Rptr. 2d 303] (McCabe).)” (Saller, supra, 187
Cal.App.4th at pp. 1231-1232.)
       Under the consumer expectations test, “a plaintiff is required to produce evidence
of the ‘objective conditions of the product’ as to which the jury is to employ its ‘own
sense of whether the product meets ordinary expectations as to its safety under the
circumstances presented by the evidence.’ [Citation.]” (Sparks v. Owens-Illinois, Inc.
(1995) 32 Cal. App. 4th 461, 472.) “The consumer expectations test is reserved for cases
in which the everyday experience of the products’ users permits a conclusion that the
product’s design violated minimum safety assumptions, and is ‘defective regardless of
expert opinion about the merits of the design.’ ([Soule, supra, 8 Cal.4th] at p. 567.)
Therefore, if the minimum safety of a product is within the common knowledge of lay
jurors, expert witnesses may not be used to demonstrate what an ordinary consumer
should expect. Nonetheless, the inherent complexity of the product itself is not
controlling on the issue of whether the consumer expectations test applies; a complex
product ‘may perform so unsafely that the defect is apparent to the common reason,
experience, and understanding of its ordinary consumers.’ (Id. at p. 569.)” (Saller,
supra, 187 Cal.App.4th at p. 1232; see Morson v. Superior Court (2001) 90 Cal. App. 4th
775; Davis et al. 2A American Law of Products Liability 3d (rev’d ed. 2007) § 28:37,
part 8, p. 58 (American Law of Products Liability 3d).)
       Moreover, “[t]he fact that expert testimony was required to establish legal
causation for plaintiffs’ injuries does not mean that an ordinary user of the product would
be unable to form assumptions about the safety of the products. . . . In Soule, the court
expressly rejected the contention that the consumer expectations test is improper
whenever ‘[“crashworthiness,” a complex product, or] technical questions of causation
are at issue,’ stating that ‘ordinary consumer expectations are not irrelevant simply
because expert testimony is required to prove . . . that a condition of the product as

                                             10
marketed was a “substantial,” and therefore “legal,” cause of injury.’ ([Soule, supra, 8
Cal.4th] at pp. 568-569 & fn. 6.)” (Jones v. John Crane, Inc. (2005) 132 Cal. App. 4th
990, 1003.)
       A trial court should not instruct a jury on the consumer expectations test “‘when
the ultimate issue of design defect calls for a careful assessment of feasibility,
practicality, risk, and benefit,’ since ‘in many instances it is simply impossible to
eliminate the balancing or weighing of competing considerations in determining whether
a product is defectively designed or not.’ [Citation.]” (Saller, supra, 187 Cal.App.4th at
p. 1233.) “[A] complex product, even when it is being used as intended, may often cause
injury in a way that does not engage its ordinary consumers’ reasonable minimum
assumptions about safe performance. For example, the ordinary consumer of an
automobile simply has ‘no idea’ how it should perform in all foreseeable situations, or
how safe it should be made against all foreseeable hazards.” (Soule, supra, 8 Cal.4th at
pp. 566-567.) “In those cases, where the plaintiff’s theory of defect seeks to examine the
behavior of ‘obscure components under complex circumstances’ outside the ordinary
experience of the consumer, the consumer expectation test is inapplicable; and defect
may only be proved by resort to the risk-benefit analysis.” (McCabe, supra, 100
Cal.App.4th at p. 1122.)
       In Soule, supra, 8 Cal. 4th 548, the plaintiff’s ankles were injured in a car accident.
(Id. at p. 556.) She sued her vehicle’s manufacturer claiming that defects in her vehicle
permitted its left wheel to break free in the accident, collapse rearward, and smash the
floorboard into her feet. (Ibid.) The manufacturer denied that the vehicle was defective
and claimed that the collision’s force alone caused the plaintiff’s injuries. (Ibid.) The
Supreme Court held that the jury should not have been instructed on ordinary consumer
expectations. (Id. at p. 570.) The court explained, “Plaintiff’s theory of design defect
was one of technical and mechanical detail. It sought to examine the precise behavior of
several obscure components of her car under the complex circumstances of a particular
accident. The collision’s exact speed, angle, and point of impact were disputed. It seems
settled, however, that plaintiff’s Camaro received a substantial oblique blow near the left

                                              11
front wheel, and that the adjacent frame members and bracket assembly absorbed
considerable inertial force. [¶] An ordinary consumer of automobiles cannot reasonably
expect that a car’s frame, suspension, or interior will be designed to remain intact in any
and all accidents. Nor would ordinary experience and understanding inform such a
consumer how safely an automobile’s design should perform under the esoteric
circumstances of the collision at issue here. Indeed, both parties assumed that quite
complicated design considerations were at issue, and that expert testimony was necessary
to illuminate these matters. Therefore, injection of ordinary consumer expectations into
the design defect equation was improper.” (Ibid.) Often the consumer expectations test
is not applicable to cases concerning claims of defects in the design of an automobile
because complex technical matters are involved. But there are examples of what may
reasonably be expected from motor vehicles, including, for example, from airbags. (2A
American Law of Products Liability 3d, supra, at § 28:46, part 8, pp. 70-72; Bresnahan v.
Chrysler Corp. (1995) 32 Cal. App. 4th 1559.)
       Consumers have expectations about whether a vehicle’s driver seat will collapse
rearward in a rear-end collision. (Mikolajczyk v. Ford Motor Co. (Ill. 2008) 901 N.E.2d
329, 352 (Mikolajczyk).) In Mikolajczyk, a car traveling about 60 miles per hour struck
the rear end of a Ford Escort that was stopped at a red light.5 (Id. at p. 333.) The driver’s
seat in the Ford Escort collapsed rearward and the driver suffered severe, irreversible
brain trauma and died from his injuries. (Id. at pp. 321, 353, 357.) His widow brought an
action against Ford Motor Company, the Escort’s manufacturer, and Mazda Motor
Corporation, the driver seat’s designer, alleging strict products liability premised on the
defective design of the Escort’s driver’s seat. (Id. at pp. 332-333.) The plaintiff claimed
that as a result of the defective seat design, the seat collapsed when the car was struck
from behind, causing her husband to be propelled rearward and to strike his head on the
back seat of the car. (Ibid.) Following a verdict in the plaintiff’s favor, the defendants

5      At 60 miles per hour, the car in Mikolajczyk, supra, 901 N.E.2d at page 333, was
traveling significantly faster than the 42 to 43 miles per hour that the Altima was
traveling in this case when it hit plaintiff’s Frontier.

                                             12
appealed, claiming that the trial court erred by instructing the jury on the consumer
expectations test and rejecting their tendered instruction on the risk utility test for
defective design. (Ibid.) The Illinois Supreme Court held, in part, that the jury was
properly instructed on the consumer expectations test. (Id. at pp. 352-353.) It stated, “In
the present case, the occupant of the car seat was killed when the car was struck from
behind. Rear-end collisions are reasonably foreseeable and the ordinary consumer would
likely expect that a seat would not collapse rearward in such an accident, allowing the
occupant to sustain massive head injury.” (Id at p. 353.)
       Defendants contend that in this case, the “collisions involved far too many
complex factors, such as the force from the mass striking the Frontier, the weight of the
occupants, and the interplay of multiple components in the vehicle and restraint system,
to allow a consumer to arrive at any objective, common-knowledge based expectation
about how plaintiff’s vehicle seatback should have performed.” They argue that “[t]he
interplay of the Frontier’s numerous component parts in a high-speed, chain-reaction
crash are not within the realm of the average consumer’s experience or expectation.”
       The accident that caused plaintiff’s injuries was not as complex as defendants
claim. Although there were multiple vehicles and multiple collisions in the incident,
there was a single collision that caused plaintiff’s injuries—plaintiff was injured when the
Altima rear-ended her Frontier. That another car first hit the Altima and that plaintiff’s
Frontier hit the car in front of plaintiff, which in turn hit the car in front of it, after the
Altima struck plaintiff’s Frontier had no bearing on plaintiff’s injuries. Defendants’ own
expert testified that plaintiff sustained her injuries during the rear-end impact on her car.
Rear-end collisions are common and within the average consumer’s ordinary experience.
Consumers have expectations about whether a vehicle’s driver seat will collapse rearward
in a rear-end collision, regardless of the speed of the collision. (Mikolajczyk, supra, 901
N.E.2d at p. 353.)
       Defendants also contend that “the physical forces at play throughout the collisions
also are not within the average consumer’s knowledge. Plaintiff’s extensive expert
testimony about complicated physics and engineering principles demonstrates that the

                                                13
consumer expectations test was not appropriate to evaluate whether defendants’ seat
contained a design defect.” That causation for a plaintiff’s injuries was proved through
expert testimony does not mean that an ordinary consumer would be unable to form
assumptions about the product’s safety. (Jones v. John Crane, Inc., supra, 132
Cal.App.4th at p. 1003; Soule, supra, 8 Cal.4th at pp. 568-579 & fn. 6 [rejecting the
contention that the consumer expectations test is improper if crashworthiness, a complex
product, or technical questions of causation are at issue].) Accordingly, the trial court
properly instructed the jury on the consumer expectations test. (Soule, supra, 8 Cal.4th at
p. 567; Saller, supra, 187 Cal.App.4th at pp. 1231-1232.)


       C.     Exclusion of Defendants’ Expert Testimony
       Defendants state that they made offers of proof on the risks and benefits of the
Frontier’s seat design, that Nissan provided the strength specifications for the seat, and
that Nissan tested plaintiff’s seat and the seat met all of Nissan’s safety specifications.
Defendants argue that the trial court eliminated their defense by excluding such evidence
“based on the erroneous legal assumption that plaintiff could pursue the consumer
expectations test to the exclusion of the risk benefit test.”
       In Soule, supra, 8 Cal. 4th 548, the court held that in those cases in which the
consumer expectations test is appropriate, “[t]he manufacturer may not defend a claim
that a product’s design failed to perform as safely as its ordinary consumers would expect
by presenting expert evidence of the design’s relative risks and benefits.” (Id. at p. 566;
Bresnahan v. Chrysler Corp., supra, 32 Cal.App.4th at pp. 1569-1570 [“we agree with
plaintiff that Chrysler may not adduce risk-benefit analysis as a counterweight or
‘defense’ to proof under the consumer expectations test”].) Because, as we held above,
the trial court properly permitted plaintiff to proceed on the consumer expectations test, it
did not err in excluding defendants’ risk-benefit evidence. (Soule, supra, 8 Cal.4th at p.
566; Bresnahan v. Chrysler Corp., supra, 32 Cal.App.4th at pp. 1569-1570.)




                                              14
       D.     Substantial Evidence Supported the Jury’s Finding Under the Consumer
              Expectations Test
       Defendants contend that “plaintiff was involved in a severe, multi-vehicle, multi-
impact, chain-reaction crash” and argue that the trial court erred in instructing the jury on
the consumer expectations test because plaintiff failed to present substantial evidence
from which the jury could find how an ordinary consumer would expect plaintiff’s
seatback to respond in such an accident. Plaintiff’s presentation was deficient,
defendants argue, because she did not present advertising or marketing literature, vehicle
manuals, or consumer test reports to demonstrate an ordinary consumer’s expectations.
       When proceeding under the consumer expectations test, “‘it is generally sufficient
if the plaintiff provides evidence concerning (1) his or her use of the product; (2) the
circumstances surrounding the injury; and (3) the objective features of the product which
are relevant to an evaluation of its safety.’ [Citation.]” (Saller, supra, 187 Cal.App.4th
at p. 1232.) The fact finder uses “‘“[its] own sense of whether the product meets ordinary
expectations as to its safety under the circumstances presented by the evidence.”’
[Citations.]” (McCabe, supra, 100 Cal.App.4th at p. 1120; Sparks v. Owens-Illinois, Inc.,
supra, 32 Cal.App.4th at p. 472 [same].) “In particular circumstances, a product’s design
may perform so unsafely that the defect is apparent to the common reason, experience,
and understanding of its ordinary consumers. In such cases, a lay jury is competent to
make that determination.” (Soule, supra, 8 Cal.4th at p. 569.) The defectiveness of the
product under this standard may be demonstrated by circumstantial evidence. (Barker v.
Lull Engineering Co., supra, 20 Cal.3d at p. 430.)
       In this case, plaintiff provided evidence concerning her use of the product, the
circumstances of the accident, and the objective features of her car seat that were relevant
to an evaluation of its safety. (Saller, supra, 187 Cal.App.4th at p. 1232.) Plaintiff was
not required to produce evidence in the form of advertising or marketing literature,
vehicle manuals, or consumer test reports to demonstrate an ordinary consumer’s
expectations of how the seat in plaintiff’s Frontier would perform if the vehicle was
struck from behind. Plaintiff presented sufficient evidence to support the jury’s verdict.

                                             15
II.    Defendants’ Liability as Component Parts Suppliers
       Defendants argue that the trial court erred in refusing to instruct the jury on the
component parts supplier defense, denying their motion for judgment notwithstanding the
verdict based on that defense, and in excluding evidence that Nissan conceded that it
provided the design specifications for the Frontier and its seat. Those errors derived,
defendants contend, from the trial court’s erroneous legal conclusion that the component
parts supplier defense did not apply in this case because the vehicle manufacturer and the
vehicle seat manufacturer were equally liable for the whole vehicle. Because the
Frontier’s driver’s seat was not a component part within the meaning of the component
parts doctrine, the trial court did not err.
        “The component parts doctrine provides that the manufacturer [or supplier] of a
component part is not liable for injuries caused by the finished product into which the
component has been incorporated unless the component itself was defective and caused
harm. [Citations.]” (O’Neil v. Crane Co. (2012) 53 Cal. 4th 335, 355; Tellez-Cordova v.
Campbell-Hausfeld/Scott Fetzger Co. (2004) 129 Cal. App. 4th 577, 581-582 (Tellez-
Cordova).) “The doctrine applies to ‘“generic” or “off-the-shelf” components, as
opposed to those which are “really a separate product with a specific purpose and use.”
[Citation.]’ [Citation.]” (Tellez-Cordova, supra, 129 Cal.App.4th at p. 582; Springmeyer
v. Ford Motor Co. (1998) 60 Cal. App. 4th 1541, 1554 (Springmeyer); Gonzalez v. Autoliv
ASP, Inc. (2007) 154 Cal. App. 4th 780, 788 (Gonzalez); but see Taylor v. Elliott
Turbomachinery Co., Inc. (2009) 171 Cal. App. 4th 564, 584 [rejecting the argument that
the component parts doctrine “applies only ‘to manufacturers of fungible, multi-use
components that can be used for myriad purposes’”].)6


6       The California Supreme Court has not determined whether the component parts
defense is limited to fungible products. (Crane v. O’Neil, supra, 53 Cal.4th at p. 355, fn.
10; see 7A American Law of Products Liability, supra, at § 97:5, part 22, p. 16 [“Where a
component is designed to be used in a particular type of vehicle, it has, in that sense, only
one purpose and use. On the other hand, where it is installed in a number of different
models, in that sense it has multiple uses. Whether a product is a ‘generic’ or ‘off-the-
shelf’ component is, thus, a matter for argument under the circumstances”].)

                                               16
       “The policy reasons behind the component parts doctrine are well established:
‘“[M]ulti-use component and raw material suppliers should not have to assure the safety
of their materials as used in other companies’ finished products. First . . . that would
require suppliers “to retain experts in a huge variety of areas in order to determine the
possible risks associated with each potential use.’” [Citation.] A second, related
rationale is that “finished product manufacturers know exactly what they intend to do
with a component or raw material and therefore are in a better position to guarantee that
the component or raw material is suitable for their particular applications.” [Citations.]’
[Citation.]” (Tellez-Cordova, supra, 129 Cal.App.4th at pp. 581-582.)
       The seat in plaintiff’s Frontier was not a component part because it was not a
generic, fungible, multi-use, or off-the-shelf component. (Tellez-Cordova, supra, 129
Cal.App.4th at p. 582; Springmeyer, supra, 60 Cal.App.4th at p. 1554; Gonzalez, supra,
154 Cal.App.4th at p. 788.) Instead, it was a separate product with a specific purpose and
use. (Tellez-Cordova, supra, 129 Cal.App.4th at p. 582; Springmeyer, supra, 60
Cal.App.4th at p. 1554; Gonzalez, supra, 154 Cal.App.4th at p. 788.) That is, the seat
was designed and manufactured to be used in the Frontier. Accordingly, because the
Frontier seat was not a component part within the meaning of the component parts
doctrine, the trial court did not err in its rulings concerning the nonapplicability of that
doctrine.


III.   Ikeda’s Liability as an Engineering Services Provider
       Defendants contend that Ikeda may not be held strictly liable for a product it
designed or engineered but did not manufacture, sell, or otherwise place in the stream of
commerce. We agree.
       At trial, the parties stipulated that “Ikeda participated in the design of the seat in
the subject vehicle.” On appeal, the parties agree that by participating in the design of the
Frontier’s seat, Ikeda provided engineering services. Plaintiff contends that engineers
may be held strictly liable for products for which they provide engineering and testing
services, relying on cases that generally hold that any party that participates in bringing a

                                              17
product to market may be held strictly liable for the product’s defect. (Fortman v.
Hemco, Inc. (1989) 211 Cal. App. 3d 241; Kasel v. Remington Arms Co. (1972) 24
Cal. App. 3d 711; Bay Summit Community Assn. v. Shell Oil Co. (1996) 51 Cal. App. 4th
762; Arriaga v. CitiCapital Commercial Corp. (2008) 167 Cal. App. 4th 1527.)
       Engineers who do not participate in bringing a product to market and simply
design a product are not subject to strict products liability. (Swett v. Gribaldo, Jones &
Associates (1974) 40 Cal. App. 3d 573, 576.) “[I]t is settled that ‘those who sell their
services for the guidance of others in their economic, financial, and personal affairs are
not liable in the absence of negligence or intentional misconduct.’ (Gagne v. Bertran
(1954) 43 Cal. 2d 481, 487 [275 P.2d 15].)” (Del Mar Beach Club Owners Assn. v.
Imperial Contracting Co. (1981) 123 Cal. App. 3d 898, 914 [no strict liability for soils or
structural engineers]; Swett v. Gribaldo, Jones & Associates, supra, 40 Cal.App.3d at pp.
575-576 [no strict liability for a soils engineer]; Stuart v. Crestview Mut. Water Co.
(1973) 34 Cal. App. 3d 802, 811 [no strict liability for engineering services provided in
connection with a water distribution system]; Sido, Architect and Engineering Liability
(2014) § 20.04, pp. 20-26 [“The courts are presently unanimous in holding that the design
professional who merely provides a service is immune from strict liability”].) In Stuart v.
Crestview Mut. Water Co., supra, 34 Cal.App.3d at page 811, the court stated, “We
cannot . . . find any basis for holding the engineers on a strict liability theory. They
rendered a professional service and are in no sense analogous to manufacturers who place
products on the market and who are, therefore, in the best position to spread the cost of
injuries resulting from defective products. [Citations.].” Because Ikeda provided
engineering services in connection with the Frontier seat, it could only be held liable for
defects in the seat on theories of negligence or intentional misconduct and not on a strict
products liability theory. (Del Mar Beach Club Owners Assn. v. Imperial Contracting
Co., 123 Cal.App.3d at p. 914; Swett v. Gribaldo, Jones & Associates, supra, 40
Cal.App.3d at pp. 575-576; Stuart v. Crestview Mut. Water Co., supra, 34 Cal.App.3d at
p. 811; Ontiveros v. 24 Hour Fitness USA, Inc. (2008) 169 Cal. App. 4th 424, 434; see 6



                                              18
Witkin, supra, at Torts § 1520, p. 978 [“strict liability is not imposed for providing
services”].)
       Plaintiff attempts to distinguish the engineering exception authorities cited above
on the ground that they “crossed over into mass-produced homes issues, thus the analysis
of ‘designer’ and ‘engineering’ services were specific to that real property setting. No
real property issue was involved here.” Plaintiff’s attempt to distinguish those cases is
unavailing. Although some of the cases arose in a “real property setting,” the courts’
analysis in those cases did not depend on real property issues.


IV.    Apportionment of Fault Among Other Manufacturers
       Defendants contend that the trial court erred in excluding evidence, that would
have allowed the jury to apportion fault among Nissan and the component part
manufacturers—Autoliv and Faurecia.7 Defendants argue that they could not be held
liable for completed products or component parts that others manufactured. We agree.


       A.      Background
       At a pretrial hearing, defense counsel argued that defendants had the “burden of
apportioning fault with respect to any fault in this accident, and that fault can be
apportioned between individuals or companies that are negligent as well as strictly liable.
[¶] That could be the car manufacturer. That could be the other driver. That could be
the manufacturer of the seatbelt.”
       The trial court asked for an offer of proof. Defense counsel first provided
background for defendants’ position. Defense counsel said that Nissan determined the
specifications for the seat and defendants designed the seat according to those
specifications. Nissan chose the recliner mechanism manufacturer and required
defendants to use that manufacturer and that part in the seat. The driver of the other

7      We do not decide whether fault may be apportioned to Autoliv and Faurecia
because it might be found that the component parts supplier defense has some
applicability.

                                             19
vehicle, Nissan, the manufacturer of the seat belt, and the manufacturer of the recliner
had settled with plaintiff. Defense counsel argued that the driver and all of those entities
were potentially liable for some portion of the fault in this case and defendants had the
right to present evidence of their fault.
       The trial court asked defense counsel to list the names of the witnesses defendants
would present in support of their claim and to provide an outline of their testimony.
Plaintiff’s counsel interjected, “Yes, all of the witnesses that they want to present on
these issues are on the witness list. The documents are on the exhibit list. [¶] There’s no
dispute as to that.” Nevertheless, plaintiff’s counsel argued, defense counsel’s position
that defendants were entitled to present evidence in support of an apportionment
argument was incorrect as a matter of law. Plaintiff’s counsel argued that while there
could be apportionment between defendants and the negligent driver that started the chain
reaction accident, there could be no apportionment among the other “defendants” because
they were all strictly liable—i.e., jointly and severally liable—for the defective product,
whether the product was defined as the car, the seat, or the recliner. Plaintiff’s counsel
argued that Nissan, Faurecia, and Autoliv had entered good faith settlements and “they
[presumably defendants] get a credit.” The trial court reserved its ruling.
       Later, the trial court stated that it would give its “tentative thoughts” on the
apportionment of liability issue. The trial court stated, “I see apportionment as only
between the product involved. In other words, all of those in the chain of distribution
from Nissan on as being vicarious liability, joint and several liability, as pointed out by
plaintiff. [¶] There will be no comparative liability as to anybody in that chain, other
than the product that we’re now dealing with. [¶] The only other comparative can be the
fault of Clark or any others. That will—so but we’re not going to compare the liability of
any of the other persons involved in the chain, okay?” Defense counsel stated, “Your
Honor, I have a brief on that that we wrote. [¶] We would ask the court—” The trial
court interjected, “—All right. [¶] That’s my ruling.” The trial court gave defense
counsel permission to file the brief.



                                              20
       When, on the next day, defense counsel requested permission from the trial court
to discuss in opening argument that the seat belt was defective and that plaintiff would
have not been injured if her Frontier had another seat belt, plaintiff’s counsel said, “We
ruled on this yesterday.” The trial court agreed. Defense counsel stated that there had
only been preliminary rulings on the motions in limine. The trial court said, “But who—
this is all part of the Nissan products.” Defense counsel disagreed, arguing that the seat
belt was not defendants’ product and they were not responsible for another party’s
product. The trial court responded, “Look at [sic], I’m not going to even go there. [¶]
As far as I’m concerned, we’re only going to talk about the seat. We’re not going to talk
about the seatbelt or anything else. [¶] We’re not going to argue, you know, another
product within the vehicle is the proximate causation of accident. [¶] The only
comparative liability that we’re going to have is the drivers of the other cars. [¶] That’s
it.” When defense counsel informed the trial court that he intended to continue to address
the issue “throughout the entire case,” the trial court stated, “I just want you to know. [¶]
That is my ruling, okay?” Defense counsel asked the trial court to keep an open mind as
the evidence was presented. The trial court said, “All right.”


       B.     Application of Relevant Principles
       Under the doctrine of strict products liability, all defendants in the chain of
distribution are jointly and severally liable, meaning that each defendant can be held
liable to the plaintiff for all damages the defective product caused. (Bostick v. Flex
Equipment Co., Inc. (2007) 147 Cal. App. 4th 80, 89-90 (Bostick).) Courts have permitted
comparative fault in certain situations in strict products liability cases. Thus, in Daly v.
General Motors Corp. (1978) 20 Cal. 3d 725, 736-737, the Supreme Court held that the
plaintiff’s recovery in an action for strict products liability may be reduced in proportion
to the plaintiff’s comparative fault, and in Safeway Stores, Inc. v. Nest-Kart (1978) 21
Cal. 3d 322, 330, it held that liability may be apportioned between a defendant whose
liability was based on strict products liability and another defendant whose liability was
based on negligence.

                                              21
       In 1986, the voters adopted Proposition 51 (the Fair Responsibility Act of 1986),
an initiative measure that amended Civil Code section 1431 and added Civil Code
sections 1431.1 through 1431.5. (Bostick, supra, 147 Cal.App.4th at p. 84, fn. 1.)
Proposition 51 made liability for noneconomic damages several only instead of joint and
several. (Civ. Code, § 1431.28; Bostick, supra, 147 Cal.App.4th at p. 84.) Proposition 51
was adopted to address the “deep pocket” effect of joint and several liability in which
defendants who were perceived to have substantial financial resources or insurance were
added to lawsuits even though there was little or no basis for finding them at fault
because they could be held financially liable for all damages if they were found to share
even a fraction of fault. (Civ. Code, § 1431.1.) Nevertheless, in actions subject to
Proposition 51, all defendants remain jointly and severally liable for economic damages.
(DaFonte v. Up–Right, Inc. (1992) 2 Cal. 4th 593, 600.)
       In a non-strict products liability case to which Proposition 51 applies, it is error for
a trial court not to allow the jury to assess the comparative fault of defendants who settled
before trial. (Roslan v. Permea, Inc. (1993) 17 Cal. App. 4th 110, 112-113.) Likewise, it
is error to exclude evidence of the culpability of defendants who settled before trial to
allow the jury to make that assessment. (Ibid.)
       Since its enactment, a split in authority of sorts has developed over Proposition
51’s application to strict products liability actions. (Garcia v. Duro Dyne Corp. (2007)
156 Cal. App. 4th 92, 103 & fn. 5.) In Wimberly v. Derby Cycle Corp. (1997) 56
Cal. App. 4th 618, 633 (Wimberly) and Bostick, supra, 147 Cal.App.4th at pages 92-93,
the courts held that Proposition 51 does not apply in a strict products liability action when
a single defective product produced a single injury to the plaintiff. That is, all defendants


8       Civil Code section 1431.2, subdivision (a) provides:
        “In any action for personal injury, property damage, or wrongful death, based
upon principles of comparative fault, the liability of each defendant for non-economic
damages shall be several only and shall not be joint. Each defendant shall be liable only
for the amount of non-economic damages allocated to that defendant in direct proportion
to that defendant’s percentage of fault, and a separate judgment shall be rendered against
that defendant for that amount.”

                                              22
in the stream of commerce of that single product remain jointly and severally liable. In
Arena v. Owens-Corning Fiberglas Corp. (1998) 63 Cal. App. 4th 1178, 1198 (Arena) and
Wilson v. John Crane, Inc. (2000) 81 Cal. App. 4th 847, 852, 859 (Wilson), the courts
held, in strict products liability asbestos exposure actions, that Proposition 51 applies
when there are multiple products that caused the plaintiff’s injuries and there is evidence
that provides a basis to allocate fault for noneconomic damages between the defective
products.
       This action is not specifically covered by either the Wimberly/Bostick line of cases
or the Arena/Wilson line of cases. It does not fit precisely within the Wimberly/Bostick
line of cases because, although plaintiff’s injuries may be viewed as indivisible, and thus
as a single injury, those injuries may not have been caused by a single defective product.
There was evidence from which the jury could have concluded that plaintiff’s injuries
were caused by a defective recliner mechanism. There was evidence that plaintiff’s
injuries were caused by a design defect in plaintiff’s seat belt that allowed plaintiff to
“ramp” up her vehicle’s seat—i.e., the reason that plaintiff “ramped” up her vehicle’s seat
was because her seat belt was designed in such a manner that it slackened when the
seatback collapsed. Also, the trial court’s ruling precluding evidence on apportionment
of fault prevented defendants from introducing evidence that Nissan was at fault for
plaintiff’s injuries. Nor does this action fit precisely within the Arena/Wilson line of
cases because, although there was evidence plaintiff may have suffered her injuries as a
result of multiple defective products, there was no evidence that her injuries were
divisible for purposes of allocating fault for her noneconomic damages. We believe,
however, that the analysis in support of the Arena/Wilson line of cases is persuasive.9
       In Wilson, supra, 81 Cal.App.4th at page 858, the court stated, “The perceived evil
to be eliminated by Proposition 51 was the imposition of liability for noneconomic
damages far out of proportion to the defendant’s share of responsibility for those
damages. We see no reason to believe that the voters thought that evil was any less or

9   See Restatement (Third) of Torts (2000) Apportionment of Liability, section 1,
Comment b [apportioned for all torts claims].

                                              23
different when the defendant was a manufacturer held strictly liable for a defective
product, particularly when the statute would unquestionably apply to a manufacturer held
liable for negligence. The voters chose to use a legal term of art (‘comparative fault’)
which, as we have seen, embraces all such claims.” Accordingly the court held that Civil
Code section 1431.2 applies to strict products liability actions. (Id. at p. 859.)
       Here, the trial court ruled that defendants could not present evidence in support of
its theory that liability should be apportioned among Nissan and the other parts
manufacturers. Moreover, even though some evidence was admitted from which the jury
could have concluded that others were at fault for plaintiff’s injuries, the court’s special
verdict form, consistent with its ruling on apportionment of fault, only provided for
apportionment between Gallie and defendants. That was error. Accordingly, we remand
the matter for retrial solely on the issue of apportionment of fault. In that apportionment,
Ikeda may be found at fault for plaintiff’s injuries and assigned a proportionate share of
plaintiff’s noneconomic damages, but not on a strict products liability theory. The
liability of the defendants has been found by the jury. That liability shall not be retried—
only the allocation of damages.


V.     Medical Bills
       Defendants contend that the jury’s verdict was improperly inflated because the
trial court erroneously admitted evidence of the full amount billed for plaintiff’s past
medical care, rather than the amount plaintiff’s medical care providers accepted.
Although the admission of evidence of the full amount billed for plaintiff’s medical care
was error, defendants have failed to show that the error was prejudicial.


       A.     Background
       Defendants moved in limine that evidence of the full amount that plaintiff’s
medical care providers billed for plaintiff’s medical care be excluded and evidence of the
amount that her medical providers accepted as full payment be admitted. The trial court
denied the motion. Thereafter, the parties stipulated before the jury that plaintiff’s

                                              24
medical care had been reasonable and necessary and that plaintiff’s medical bills for past
medical care totaled $777,905. As part of its special verdict, the jury awarded plaintiff
$777,905 in past medical expenses. In the judgment, pursuant to the stipulation of the
parties, the trial court reduced that award to $462,608.68, the amount accepted by
plaintiff’s medical care providers.


       B.     Forfeiture
       Plaintiff contends that defendants have forfeited appellate review of this issue by
virtue of the stipulation that went to the jury that plaintiff’s past medical bills totaled
$777,905—i.e., the full amount billed. We disagree. Having received an adverse ruling
on their motion in limine, defendants did not forfeit review by stipulating that plaintiff’s
past medical care was reasonable and necessary and that the bills for that medical care
totaled $777,905. That is, by stipulating that the billed cost of plaintiff’s past medical
care was a certain sum, defendants did not forfeit their claim that the jury should not have
heard that sum.


       C.     Application of Relevant Principles
       In Howell v. Hamilton Meats & Provisions, Inc. (2011) 52 Cal. 4th 541, 555
(Howell)) the Supreme Court held, in an opinion rendered on the same day the jury
rendered its verdict in this case, that “a plaintiff may recover as economic damages no
more than the reasonable value of the medical services received and is not entitled to
recover the reasonable value if his or her actual loss was less. [Citation.]” It stated that if
a medical care “provider has, by prior agreement, accepted less than a billed amount as
full payment, evidence of the full billed amount is not itself relevant on the issue of past
medical expenses.” (Id. at p. 567.) The Supreme Court did not express an opinion about
whether evidence of the full amount billed was relevant or admissible on “other issues,
such as noneconomic damages or future medical expenses.” (Ibid.)
       The court in Corenbaum v. Lampkin (2013) 215 Cal. App. 4th 1308 (Corenbaum)
addressed the issues left open by the court in Howell, supra, 52 Cal.4th at page 567. The

                                               25
court held that evidence of the full amount billed for a plaintiff’s medical care is not
relevant to damages for future medical care or noneconomic damages and its admission is
error. (Corenbaum, supra, 215 Cal.App.4th at pp. 1319, 1330-1333.) The court held that
the trial court’s erroneous admission of such evidence was prejudicial in that case
because the record “clearly demonstrate[d]” that the damages awards were based on the
full amount billed and not on the lesser amount the plaintiff’s medical providers had
accepted as full payment. (Id. at p. 1333.) The court reversed the award of compensatory
damages and remanded for a new trial limited to the issue of compensatory damages. (Id.
at pp. 1333-1334.)
       Although the trial court erred in this case by admitting evidence of the full amount
billed for plaintiff’s medical care, defendants have failed to show that the error was
prejudicial. Defendants do not cite any evidence before the jury or any argument of
plaintiff’s counsel that plaintiff’s claims for noneconomic damages or future medical
expenses were based on or influenced by the stipulation that plaintiff’s medical bills for
past medical care totaled $777,905. As for those past full amount medical care bills, the
jury’s award of $777,905 was reduced post-verdict on stipulation of the parties to
$462,608.68, the amount that plaintiff’s medical care providers accepted. Accordingly,
the jury’s finding that plaintiff suffered damages of $24,744,764 is affirmed.




                                             26
                                     DISPOSITION
       The judgment is reversed and the matter is remanded for a retrial. The jury’s
findings that defendants, except Ikeda, are liable and that plaintiff suffered damages of
$24,744,764 are affirmed. The retrial is limited to the issue of apportionment of fault. In
that apportionment, Ikeda may be found at fault for plaintiff’s harm, but not on a strict
products liability theory. The parties shall bear her and their own costs on appeal.
       CERTIFIED FOR PUBLICATION



                                                  MOSK, Acting P. J.


We concur:



              KRIEGLER, J.



              MINK, J.




     Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                             27